                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DANIEL WHEELER,

                       Petitioner,                           Case Number: 17-12036
                                                             Honorable Mark A. Goldsmith
v.

GEORGE STEPHENSON,

                       Respondent.
                                          /

                              OPINION & ORDER
    (1) DISMISSING PETITION FOR WRIT OF HABEAS CORPUS WITHOUT
 PREJUDICE (Dkt. 1), (2) DENYING A CERTIFICATE OF APPEALABLITY, AND (3)
     GRANTING LEAVE TO PROCEED ON APPEAL IN FORMA PAUPERIS

        Daniel Wheeler, a prisoner currently in the custody of the Michigan Department of

Corrections, was granted authorization by the Sixth Circuit Court of Appeals to file a successive

habeas corpus petition under 28 U.S.C. § 2254. See In re Daniel W. Wheeler, No. 16-2527 (6th

Cir. May 30, 2017). The Sixth Circuit limited this authorization to Petitioner’s claim that his life

sentence without parole is unconstitutional in light of Miller v. Alabama, 567 U.S. 460 (2012). Id.

at 3.

        On June 27, 2017, Petitioner filed a habeas corpus petition. Respondent filed an answer in

opposition, arguing that the petition should be dismissed because Petitioner has not yet exhausted

his state court remedies and, alternatively, that the Court should dismiss the petition based upon

the Younger abstention doctrine. Also before the Court is Petitioner’s motion for final judgment

and/or motion to amend (Dkt. 11). The Court holds that Petitioner has not exhausted his state court

remedies and dismisses the petition without prejudice.

                                     I. PROCEDURAL HISTORY
       In 1971, Petitioner was convicted by a Shiawassee County Circuit Court jury of first-degree

premeditated murder and sentenced to life in prison without parole. See People v. Wheeler, No.

126769, 1995 WL 18241408 (Mich. Ct. App. Jan. 9, 1995). Petitioner states that he was seventeen

years old at the time of the crime.

       Petitioner did not file a direct appeal. See Wheeler v. Jones, 226 F.3d 656, 657 (6th Cir.

2000). In 1997, he filed a § 2254 petition raising four claims, including a challenge to the trial

court’s jury instruction. Id. at 658. The district court denied relief, but granted a certificate of

appealability on the jury-instruction claim. Id. at 658-659. The Sixth Circuit Court of Appeals

affirmed the district courts denial of habeas corpus relief. Id. at 657.

       Petitioner later sought authorization in the Sixth Circuit Court of Appeals to file a second

or successive habeas corpus petition raising these claims: (1) the state circuit court did not have

jurisdiction over his case when there was no hearing in the juvenile court to determine whether he

should be tried as an adult; (2) his trial counsel and the trial court failed to notify him of his right

to appeal his conviction; and (3) he was sentenced to life without parole for a crime committed as

a juvenile. See In re Wheeler, No. 16-2527 at 1. The Sixth Circuit Court of Appeals granted

Petitioner’s motion for authorization to file a second or successive § 2254 petition only for his

third claim – that his life sentence without parole is unconstitutional in light of Miller. Id. at 3.

       Petitioner then filed the pending petition raising the same three claims for which he sought

authorization to file a second or successive habeas petition. The Sixth Circuit authorized the filing

of a successive petition only for Petitioner’s Miller-related claim. This Court lacks jurisdiction

over Petitioner’s first two claims – that the state court did not have jurisdiction over his case and

that the trial court and counsel failed to notify him of his right to appeal the conviction. Burton v.

Stewart, 549 U.S. 147, 153 (2007) (where a petitioner does not receive authorization to file a


                                                   2
successive habeas petition, a district court lacks jurisdiction to entertain it). These claims are

dismissed.

                                 II. STANDARD OF REVIEW

       Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, imposes the following standard of

review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in custody pursuant to the

judgment of a State court shall not be granted with respect to any claim that was adjudicated on

the merits in State court proceedings unless the adjudication of the claim —

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the state court

arrives at a conclusion opposite to that reached by the Supreme Court on a question of law, or if

the state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-406 (2000). An “unreasonable

application” occurs when “a state-court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 411.

                                         III. ANALYSIS




                                                 3
       Respondent argues that the petition should be dismissed because Petitioner has not yet been

resentenced in state court and, therefore, has not exhausted his state court remedies.1 The Court

finds that Petitioner has not exhausted his state court remedies and will dismiss the petition without

prejudice.

       In 2012, the Supreme Court held that mandatory life-without-parole sentences for juveniles

violate the Eighth Amendment’s prohibition on cruel and unusual punishment. Miller v. Alabama,

567 U.S. 460, 470 (2012). In 2016, the Supreme Court held that Miller applies retroactively.

Montgomery v. Louisiana, ___ U.S. ___, 136 S. Ct. 718, 736 (2016). In response, the Michigan

legislature enacted Mich. Comp. Laws §§ 769.25, 769.25a. These statutes outline new sentencing

procedures for a prisoner, like Petitioner, who was less than 18 years old at the time he committed

an enumerated offense, which, if committed as an adult, would result in an automatic sentence of

life without parole. See Mich. Comp. Laws §§ 769.25(1); 769.25a(2).

       In 2016, Petitioner filed a motion for relief from judgment in the Shiawassee County

Circuit Court, raising the claim that he should be resentenced based upon the Miller decision. See

Pet’r Mot. For Relief from Judgment at 3 (Dkt. 1). The prosecutor filed a motion seeking a life-

without-parole sentence. See Resp’t Resp. at 8-9 (Dkt. 9). The trial court stayed Petitioner’s

resentencing pending the Michigan Supreme Court’s resolution of the question whether the

resentencing decision must be made by a jury or a judge. See id. at 9. In 2018, the Michigan

Supreme Court decided this issue, and held that Miller does not require resentencing before a jury.

People v. Skinner, 502 Mich. 89, 96 (2018). Petitioner has not yet been resentenced.




1
  Alternatively, Respondent argues that the Court should abstain from intervening in ongoing state
criminal processes under the Younger abstention doctrine. Because the Court dismisses the
petition on exhaustion grounds, the Court need not address this issue.
                                                  4
       A prisoner filing a petition for a writ of habeas corpus under 28 U.S.C. §2254 must first

exhaust all state remedies. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate

prisoners must give the state courts one full opportunity to resolve any constitutional issues by

invoking one complete round of the State’s established appellate review process”). A petitioner

bears the burden of showing that state court remedies have been exhausted. Nali v. Phillips, 681

F.3d 837, 852 (6th Cir. 2012).

       In this case, the trial court has not yet held a resentencing hearing. The Sixth Circuit Court

of Appeals has recognized that “resentencing pursuant to Sections 769.25 and 769.25a, although

slow, is inevitable.” Hill v. Snyder, 878 F.3d 193, 204 (6th Cir. 2017). Because the Michigan

Supreme Court has now resolved the question whether a jury needs to make a resentencing

determination, Petitioner may now be resentenced.2 He may or may not receive a non-parolable

life sentence. After he is resentenced he may then either seek a direct appeal of his new sentence

or file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Until he is resentenced

and completes the applicable appeals process, Petitioner’s Miller claim is unexhausted and the

Court will dismiss the petition without prejudice.




2
  Error! Main Document Only.To the extent Petitioner seeks to compel the state trial court to
resentence him within a certain period of time, he could file a state complaint for the writ of
mandamus. See Michigan Court Rule 3.305. An action for mandamus may be brought in state
circuit court and in the Michigan Court of Appeals, Mich. Ct. Rule 3.305(A)(1), and, if Petitioner
is unsuccessful in those courts, he may apply for leave to appeal in the Michigan Supreme Court.
See Mich. Ct. R. 7.301-7.302. “Mandamus is the appropriate remedy where the plaintiff, lacking
an adequate legal remedy, alleges a clear legal right to the performance of a specific duty by the
defendant, and the defendant has an uncontrovertible legal duty to act in the manner so requested.”
Phillips v. Warden, State Prison of Southern Michigan, 396 N.W.2d 482, 486, (Mich. Ct. App.
1986).
                                                 5
                           IV. CERTIFICATE OF APPEALABILITY

        Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed unless a

certificate of appealability (COA) is issued under 28 U.S.C. § 2253. A certificate of appealability

may issue “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When a federal court denies relief on procedural grounds without

addressing the merits of a habeas claim, a certificate of appealability should issue if it is shown

that jurists of reason would find it debatable whether the petitioner states a valid claim of the denial

of a constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484-485 (2000).

        In this case, the Court concludes that reasonable jurists would not debate the Court’s

conclusion that the petition should be dismissed without prejudice. Therefore, the Court denies a

certificate of appealability.

                      V. LEAVE TO PROCEED IN FORMA PAUPERIS

        The standard for granting an application for leave to proceed in forma pauperis (IFP) is a

lower standard than the standard for certificates of appealability.          Foster v. Ludwick, 208

F.Supp.2d 750, 764 (E.D. Mich. 2002) (citing United States v. Youngblood, 116 F.3d 1113, 1115

(5th Cir. 1997)). While a certificate of appealability may only be granted if a petitioner makes a

substantial showing of the denial of a constitutional right, a court may grant IFP status if it finds

that an appeal is being taken in good faith. Id. at 764-765; 28 U.S.C. § 1915(a)(3); Fed. R. App.

24(a). “Good faith” requires a showing that the issues raised are not frivolous; it does not require

a showing of probable success on the merits. Foster, 208 F.Supp.2d at 765. The Court finds that

an appeal could be taken in good faith and Petitioner may proceed in forma pauperis on appeal.

Id.


                                                   6
                                      VI. CONCLUSION

       For the reasons set forth above the Court dismisses the petition for writ of habeas corpus

without prejudice, declines to issue a certificate of appealability, and grants leave to appeal in

forma pauperis.

       The Court denies as moot Petitioner’s Motion for Final Judgment and/or Motion to Amend

(Dkt. 11).

       SO ORDERED.


Dated: July 26, 2019                                s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge




                                                7
